DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Chu, Reg. No. 63,022 on Thursday, March 3, 2022. 
The application has been amended as follows:
	
1. (Currently Amended) A communication method performed by a first access network device, the method comprising:
sending indication information to a second access network device within a first time segment of a first subframe, wherein the first subframe comprises two or more time segments including a second time segment and the first time segment located as a last time segmenta resource scheduling and allocation status of the first access network device, so as to schedule and allocate, in a subframe that is two subframes ahead, a transmission resource of the second access network device within  a second target time segment of a fourth subframe; and
communicating with a second terminal device or the first terminal device within the first target time segment based on the communication type indicated by the first information.

2. (Original) The method according to claim 1, wherein the communication type indicated by the first information is uplink communication.

3. (Original) The method according to claim 1, wherein the communication type indicated by the first information is downlink communication.



5. (Original) The method according to claim 1, wherein the indication information further comprises second information, and the second information indicates a communication resource of the first access network device within the first target time segment.

6. (Canceled)

7. (Currently Amended) A communication method performed by a second access network device, the method comprising:
monitoring, within a third time segment of a third subframe, indication information sent by a first access network device, wherein the third subframe comprises two or more time segments including a fourth time segment and the third time segment located as a last time segmenta resource scheduling and allocation status of the first access network device, so as to schedule and allocate, in a subframe that is two subframes ahead, a transmission resource of the second access network device within  a second target time segment of a fourth subframe; and

determining, by the second access network device, the communication type of the first access network device within the first target time segment based on the indication information that is obtained through monitoring.

8. (Original) The method according to claim 7, wherein the communication type indicated by the first information is uplink communication.

9. (Currently Amended) The method according to claim 8, wherein the communication type of the second access network device within the second target time segment of  the fourth subframe is downlink communication, and the second target time segment is used by the second access network device to communicate with the third terminal device or a fourth terminal device.

10. (Original) The method according to claim 7, wherein the communication type indicated by the first information is downlink communication.


11. (Currently Amended) The method according to claim 10, wherein the communication type of the second access network device within  the second target time segment of  the fourth subframe is uplink communication, and the second target time segment is used by the second access network device to communicate with the third terminal device or a fourth terminal device.

12. (Original) The method according to claim 7, wherein the first information further indicates a communication resource of the first access network device within the first target time segment.

13. (Original) The method according to claim 7, wherein the indication information further comprises second information, and the second information indicates a communication resource of the first access network device within the first target time segment.



15. (Currently Amended) A communications system, comprising:

a first access network device and a second access network device, wherein

the first access network device is configured to send indication information to the second access network device within a first time segment of a first subframe, wherein the first subframe comprises two or more time segments including a second time segment and the first time segment located as a last time segmenta resource scheduling and allocation status of the first access network device, so as to schedule and allocate, in a subframe that is two subframes ahead, a transmission resource of the  a second target time segment of a fourth subframe;
the first access network device is further configured to communicate with a second terminal device or the first terminal device within the first target time segment based on the communication type indicated by the first information;
the second access network device is configured to monitor, within a third time segment of a third subframe, the indication information sent by the first access network device, wherein the third subframe comprises a fourth time segment and the third time segment, the fourth time segment is used by the second access network device to communicate with a third terminal device; and
the second access network device is further configured to determine the communication type of the first access network device within the first target time segment based on the indication information that is obtained through monitoring.

16. (Currently Amended) An apparatus, comprising:

a storage medium including executable instructions; and

a processor;

wherein the executable instructions, when executed by the processor, cause the apparatus to:

send indication information to a second access network device within a first time segment of a first subframe, wherein the first subframe comprises two or more time segments including a second time segment and the first time segment located as a last time segmenta resource scheduling and allocation status of the first access network device, so as to schedule and allocate, in a subframe that is two subframes ahead, a transmission resource of the second access network device within  a second target time segment of a fourth subframe; and



17. (Original) The apparatus according to claim 16, wherein the communication type indicated by the first information is uplink communication.

18. (Original) The apparatus according to claim 16, wherein the communication type indicated by the first information is downlink communication.

19. (Original) The apparatus according to claim 16, wherein the first information further indicates a communication resource of the first access network device within the first target time segment.

20. (Original) The apparatus according to claim 16, wherein the indication information further comprises second information, and the second information indicates a communication resource of the first access network device within the first target time segment.



Allowable Subject Matter
1-5, 7-13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “sending indication information to a second access network device within a first time segment of a first subframe, wherein the first subframe comprises two or more time segments including a second time segment and the first time segment located as a last time segmentahead, a resource scheduling and allocation status of the first access network device, so as to schedule and allocate, in a subframe that is two subframes ahead, a transmission resource of the second access network device within a second target time segment of a fourth subframe”, as substantially described in independent claim(s) 1, 15 and 16.  These limitations, in combination with the remaining limitations of claim(s) 1, 15 and 16 are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “monitoring, within a third time segment of a third subframe, indication information sent by a first access network device, wherein the third subframe comprises two or more time segments including a fourth time segment and the third time segment located as a last time segmentallocation status of the first access network device, so as to schedule and allocate, in a subframe that is two subframes ahead, a transmission resource of the second access network device within a second target time segment of a fourth subframe”, as substantially described in independent claim(s) 7.  These limitations, in combination with the remaining limitations of claim(s) 17 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474